 

Exhibit 10.32

 

DEED OF TRUST NOTE

 

$31,800,000.00 April 7, 2015

 

FOR VALUE RECEIVED, BR BELLAIRE BLVD, LLC, a Delaware limited liability company
(“Borrower”) hereby promises to pay to the order of BANK OF AMERICA, N.A., a
national banking association (“Named Lender”) under that certain Construction
Loan Agreement (the “Loan Agreement”) dated of even date herewith, executed by
and among Borrower, Named Lender and the other lenders named therein (Named
Lender and such other lenders are referred to herein, singularly, as a “Lender”
and, collectively, as “Lenders”) and Bank of America, N.A., a national banking
association, as agent for the benefit of the Lenders from time to time a party
thereto (in such capacity, together with any and all of its successors and
assigns, “Administrative Agent”), without offset, in immediately available funds
in lawful money of the United States of America, at the Administrative Agent’s
Office as defined in the Loan Agreement, the principal sum of up to THIRTY-ONE
MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($31,800,000.00) (or the
unpaid balance of all principal advanced against this Note, if that amount is
less), together with interest on the unpaid principal balance of this Note from
day to day outstanding as hereinafter provided.

 

1.          Note; Interest; Payment Schedule and Maturity Date. This Note is one
of the Notes referred to in Loan Agreement and is entitled to the benefits
thereof. The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement. Accrued unpaid interest
shall be due and payable at the times and at the interest rate as set forth in
the Loan Agreement until all principal and accrued interest owing on this Note
shall have been fully paid and satisfied. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

 

2.          Security; Loan Documents. The security for this Note includes a
Leasehold Deed of Trust, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement (which, as it may have been or may be
amended, restated, modified or supplemented from time to time, is herein called
the “Deed of Trust”) dated of even date herewith, from Borrower to PRLAP, INC.,
a Texas corporation, Trustee, covering certain property in Houston, Harris
County, Texas, described therein (the “Property”). This Note, the Deed of Trust,
the Loan Agreement and all other documents now or hereafter executed by Borrower
or a Guarantor (as defined in the Loan Agreement), including any other Note, for
the purpose of evidencing, securing, or guaranteeing the loan evidenced by this
Note and any other Note referenced in and issued pursuant to the Loan Agreement
(the “Loan”), are, as the same have been or may be amended, restated, modified
or supplemented from time to time, herein sometimes called individually a “Loan
Document” and together the “Loan Documents.” Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Loan Agreement.

 

DEED OF TRUST NOTE
(Alexan Southside)
Page 1

 

  

3.          Defaults.

 

(a)          It shall be a default (“Default”) under this Note and each of the
other Loan Documents if after the expiration of any applicable notice and grace
period (including that set forth in Section 4.1(a) of the Loan Agreement,
(i) any principal, interest or other amount of money due under this Note is not
paid in full when due, regardless of how such amount may have become due;
(ii) any covenant, agreement, condition, representation or warranty herein or in
any other Loan Documents is not fully and timely performed, observed or kept; or
(iii) there shall occur any Default under the Deed of Trust or any other Loan
Document. Upon the occurrence of a Default, Administrative Agent on behalf of
the Lenders shall have the rights to declare the unpaid principal balance and
accrued but unpaid interest on this Note, and all other amounts due hereunder
and under the other Loan Documents, at once due and payable (and upon such
declaration, the same shall be at once due and payable), to foreclose any liens
and security interests securing payment hereof; and subject to any limitations
contained in the Loan Documents, to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

 

(b)          All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent on behalf of the Lenders provided for in this
Note and in any other Loan Document are cumulative of each other and, subject to
any limitations contained in the Loan Documents, of any and all other Rights at
Law or in equity. The resort to any Right shall not prevent the concurrent or
subsequent employment of any other appropriate Right. No single or partial
exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Named Lender from time to time of any payment
under this Note which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not
(i) constitute a waiver of or impair or extinguish the right of Administrative
Agent on behalf of Lenders to accelerate the maturity of this Note or to
exercise any other Right at the time or at any subsequent time, or nullify any
prior exercise of any such Right, or (ii) constitute a waiver of the requirement
of punctual payment and performance or a novation in any respect.

 

(c)          If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, then, subject to the limitations in
the Loan Agreement, Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Lenders hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, reasonable attorneys’ fees and expenses, investigation costs and all
court costs, whether or not suit is filed hereon, whether before or after the
Maturity Date, or whether in connection with bankruptcy, insolvency or appeal,
or whether collection is made against Borrower or any Guarantor or endorser or
any other person primarily or secondarily liable hereunder.

 

4.          Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower or Named Lender to assign the Loan (or
any portion thereof) except as otherwise permitted under the Loan Documents. As
further provided in the Loan Agreement, but subject to compliance with the
requirements contained therein, Named Lender may, at any time, sell, transfer,
or assign all or a portion of its interest in this Note, the Deed of Trust and
the other Loan Documents.

 

DEED OF TRUST NOTE
(Alexan Southside)
Page 2

 

  

5.          General Provisions. Time is of the essence with respect to
Borrower’s Obligations under this Note. Borrower and all sureties, endorsers,
guarantors and any other party now or hereafter liable for the payment of this
Note in whole or in part, hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document, or otherwise required by Law), filing of suit and diligence in
collecting this Note or enforcing any of the security herefor; (b) agree to any
substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against Borrower or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in Dallas County, Texas, and venue in Dallas County, Texas, for
the enforcement of any and all obligations under this Note and the Loan
Documents; and (f) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken by Lender to secure this Note is invalid or unperfected. A determination
that any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

6.          Notices. Any notice, request, or demand to or upon Borrower,
Administrative Agent or Lender shall be deemed to have been properly given or
made when delivered in accordance with the Loan Agreement.

 

DEED OF TRUST NOTE
(Alexan Southside)
Page 3

 

  

7.          No Usury. It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
applicable state or federal law should at any time be judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved, or received
with respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or any prepayment by Borrower results in Borrower
having paid any interest in excess of that permitted by applicable law, then all
excess amounts theretofore collected by Administrative Agent and each Lender
shall be credited on the principal balance of the Loan and all other
indebtedness and the provisions of the Loan and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Administrative Agent or Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

DEED OF TRUST NOTE
(Alexan Southside)
Page 4

 

  

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

  BORROWER:       BR BELLAIRE BLVD, LLC,   a Delaware limited liability company
      By: Blaire House, LLC,     a Delaware limited liability company,     a
manager             By: HCH 114 Southside, L.P.,       a Delaware limited
partnership,       its managing member                 By: Maple Multi-Family
Development, L.L.C.,         a Texas limited liability company,         its
general partner                       By: /s/ Donna C. Kruger         Name: 
Donna C. Kruger         Title: Vice President              

 

DEED OF TRUST NOTE
(Alexan Southside)
Signature Page